Citation Nr: 0408650	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-30 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
tinnitus, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for bilateral mixed 
hearing loss disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1947 to June 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The Board notes that in a May 2003 communication, the veteran 
appears to raise a claim of entitlement to service connection 
for Meniere's syndrome with vertigo and loss of balance.  
This matter is referred to the RO for appropriate action.  
Also, the veteran is separately service-connected for a 
history of otitis media and the question of the propriety of 
the noncompensable evaluation assigned to that disability is 
not before the Board.  To the extent the veteran is seeking 
entitlement to a compensable evaluation for otitis media 
and/or residuals thereof, he should clarify his intent such 
that the RO may take appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  The veteran is in receipt a 10 percent rating, the 
schedular maximum, for service-connected bilateral tinnitus.

3.  The veteran has level V hearing in the right ear (Table 
VIA) and level I hearing in the left ear (Table VI).




CONCLUSIONS OF LAW

1.  There is no legal basis for a schedular evaluation in 
excess of 10 percent for service-connected tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2003).

2.  The criteria for a compensable rating for a bilateral 
mixed hearing loss disability has not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 and Tables VI, 
VIA, VII (2003) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claims now before the 
Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

Recently, the Court has indicated that notice under the VCAA 
must be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The Court also cited to four 
requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. 
§ 3.159(b) and Quartuccio, supra: (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  Id. at 422.  The Board observes that VA's Office of 
General Counsel has determined that the fourth element of the 
notice requirement as proposed in Pelegrini is dictum and not 
binding on VA.  See VAOPGCPREC 1-04 (February 24, 2004) 
(holding that 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) do not require VA to send additional 
notice in order to request that a claimant provide any 
evidence in his possession pertaining to the claim, and do 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the 
claim).  This General Counsel opinion is binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 
(2003). 



The Board observes that the veteran filed his claims for an 
increased rating for his bilateral tinnitus and for a 
compensable rating for his bilateral mixed hearing loss 
disability in December 2002, after the enactment of the VCAA.  
The RO's initial unfavorable decision was made in April 2003, 
only after the veteran had been provided notice of the VCAA 
provisions in January 2003.

In the January 2003 letter, the RO informed the veteran of 
its expanded duties to notify and assist under the VCAA and 
requested him to advise VA of any medical treatment for his 
tinnitus and hearing loss disabilities.  The RO advised the 
veteran to submit current medical evidence to support his 
claim that his disabilities had increased in severity beyond 
the evaluation currently assigned.  The RO informed the 
veteran that it was required to make reasonable efforts to 
assist the veteran in obtaining such evidence, including 
medical records, employment records, and records from federal 
agencies, but that ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
information.  The RO requested the veteran to identify all 
outstanding evidence that needed to be secured, or to obtain 
the evidence on his own initiative and send it to the RO.  
The RO also indicated that it would provide the veteran a 
medical examination or secure a medical opinion if it thought 
that such an examination or opinion was necessary to make a 
decision in the case.  The RO then provided the veteran with 
contact information in the event he had questions relevant to 
his appeal.

Additionally, the RO's April 2003 decision and the statement 
of the case issued in May 2003 notified the veteran of the 
evidence considered, the legal criteria relied on and the 
reasons and bases for the denial of his claims.  
Specifically, in regard to the veteran's claim for an 
increased tinnitus evaluation, the veteran was advised that 
an evaluation of 10 percent is assigned for recurrent 
tinnitus.  Also, in regard to the veteran's claim for a 
compensable rating for his bilateral mixed hearing loss 
disability, he was advised that the evaluation for hearing 
loss is based on objective testing and higher evaluations are 
assigned for more severe hearing impairment.  The veteran was 
provided with the relevant tables used to assign levels of 
hearing impairment for VA rating purposes.  In the May 2003 
statement of the case, the RO again informed the veteran of 
the information and evidence needed to substantiate his 
claims.  See 38 U.S.C.A. §§ 5102, 5103.  The RO also informed 
the veteran of the reasons for which his claims had been 
denied, the evidence it had considered in denying the claims, 
and the evidence the veteran still needed to submit to 
substantiate his claims.  Thereafter, the veteran was 
afforded opportunity to submit additional evidence and 
argument in support of his claims.  

Moreover, by letter issued in May 2003, the RO notified the 
veteran that it had received service medical records from 
September 1947 to June 1954, a progress note from the VA 
Medical Center in West Palm Beach dated January 2003, and an 
April 2003 VA examination report.  The letter again explained 
to the veteran that it was developing his claims pursuant to 
the duty to assist, requested the veteran to submit any 
pertinent evidence he had to support his claims, and 
indicated that it would assist the veteran in obtaining and 
developing this evidence provided he identified the source or 
sources of the evidence.  The RO requested the veteran to 
identify all outstanding evidence that needed to be secured, 
or to obtain the evidence on his own initiative and send it 
to the RO.  The veteran responded by sending duplicate 
service records, and a release form identifying previously 
identified treatment at a VA hospital and an Air Force Base 
(in 1954 and 1949, respectively).

Thus, the veteran has been afforded appropriate notice under 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  Of record are service 
medical records from September 1947 to June 1954, treatment 
records from W. Slomka, M.D., F.A.C.S., for April 1996, May 
1996, and April 2003, a progress note from the VA Medical 
Center in West Palm Beach's Audiology Hearing Aid Clinic 
dated in January 2003, and an April 2003 VA examination 
report.  



The Board notes that in his December 2002 claim, the veteran 
stated that he receives treatment at the VA Medical Center in 
West Palm Beach.  Additionally, in February 2003, the veteran 
submitted an Authorization and Consent to Release Information 
form indicating his history of medical treatment.  The Board 
observes that all treatment listed on the Authorization and 
Consent form is identified as having been received between 
1954 and 1995, prior to the instant appeal period.  On that 
release form the veteran also reports treatment at the West 
Palm Beach VA Medical Center for his ears, but does not 
indicate the dates of such treatment.  Instead, the veteran's 
release information was submitted with a copy of a progress 
note from the Hearing Aid Clinic at the VA Medical Center in 
West Palm Beach, dated in January 2003, showing consultation 
for hearing aid repair.  The veteran has not otherwise 
indicated treatment or evaluation for his hearing loss within 
the current appeal period, and certainly has not identified 
any treatment or evaluation for hearing loss since April 
2003.  In fact, after a further request to identify records 
in May 2003, the veteran noted only treatment in the 1940s 
and 1950s.  

As stated in the April 2003 rating decision and May 2003 
statement of the case, and as discussed in the reasons and 
bases herein, hearing loss evaluations are based on objective 
mechanical testing, see Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992), such that medical notations as to the 
veteran's complaints and/or observed ability to hear would 
not be more probative than audiologic tests results such as 
are already contained in the claims file.  The Board 
emphasizes that the veteran was provided with an April 2003 
VA audiological examination, see 38 U.S.C.A.§ 5103A (d), 
which thoroughly examined the veteran for ear disabilities 
and objectively measured the current level of the veteran's 
hearing loss utilizing the means of mechanical testing 
recognized for VA rating purposes.  Additionally, in an 
increased rating case the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Therefore, based on these specific 
facts it is not prejudicial for the Board to proceed in 
evaluating the veteran's hearing loss based on contemporary 
audiologic results and without obtaining past treatment 
records.  



In regard to the veteran's claim for a compensable rating for 
his bilateral mixed hearing loss disability, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

In regard to the veteran's claim for a rating in excess of 10 
percent for his bilateral tinnitus, since there is no legal 
basis for a higher schedular evaluation and no arguments have 
been made relevant to entitlement to an extra-schedular 
rating, a remand for additional development would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  And, since the RO has provided 
the veteran with notice relevant to the legal basis for the 
denial of his claim, the Board finds that there is no 
prejudice in proceeding with the claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); cf. Sutton 
v. Brown, 9 Vet. App. 553, 567 (1996).

The Board thus finds that in regard to both claims on appeal, 
VA has fulfilled its duties under the VCAA and the record is 
ready for appellate review.  



II.  Factual Background

The veteran contends that his bilateral tinnitus is constant 
and high pitched, and is thus severely disabling such that he 
is entitled to a rating in excess of 10 percent for this 
disability.  Additionally, the veteran claims that his 
bilateral mixed hearing loss disability has progressively 
worsened, warranting assignment of a compensable rating.  

By way of background, the RO granted service connection for a 
bilateral mixed hearing loss disability in a July 2001 rating 
decision, and assigned a noncompensable evaluation, effective 
January 29, 2001.  The RO granted service connection for 
bilateral tinnitus in an April 2002 rating decision and 
assigned a 10 percent rating, effective June 21, 2001.  

The relevant medical evidence of record includes records from 
W. Slomka, M.D., F.A.C.S., for April 1996, May 1996, and 
April 2003, a January 2003 report from the Hearing Aid Clinic 
at the VA Medical Center in West Palm Beach, and an 
April 2003 audiological examination.  

Dr. Slomka's treatment records from April 1996 demonstrate 
that the veteran reported pain, ringing/buzzing, drainage, 
and dizziness relating to his ears.  The veteran also 
received medication for an ear infection.  In an April 1996 
letter, Dr. Slomka indicates that the veteran has long-
standing right chronic otitis media.  In May 1996, the 
veteran had a computerized tomography (CT) scan and the 
examining physician opined that the veteran had the 
following:  mastoid sclerosis bilaterally from chronic 
mastoiditis, status post modified radical mastoidectomy on 
the right with no residual cholesteatoma demonstrated, and 
possible post-surgical changes on the left with no 
cholesteatoma or other active process demonstrated.  In a May 
1996 letter, Dr. Slomka reports that, in regard to the 
veteran's right ear, there was persistent granulation tissue 
of the posterior quadrant with erythema and drainage.  Dr. 
Slomka's records also reflect that the veteran was diagnosed 
with central vertigo in April 2003.  

The January 2003 report from the Hearing Aid Clinic at the VA 
Medical Center in West Palm Beach indicates that an otoscopy 
showed a small amount of cerumen in the canals.  The report 
also shows that the veteran complained that his left hearing 
aid made noise.  Upon inspection, it was noted that the left 
aid did not make any unusual noise or feedback; however, the 
receiver tube was impacted with cerumen and was therefore 
cleaned.  The veteran's right hearing aid was being repaired 
at that time.  

The April 2003 VA audiological examination reveals pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
60
65
65
LEFT
65
55
40
40
40

Pure tone threshold averages a 64 decibel loss in the right 
ear and a 44 decibel loss in the left ear with a speech 
recognition ability of 96 percent in the right ear and 
100 percent in the left ear.  An otoscopy revealed that both 
external auditory canals were clear and free of cerumen.  The 
auricles were free of lesions.  The left tympanic membrane 
was scarred, but intact, and the right ear canal was enlarged 
secondary to mastoidectomy.  Clinical testing revealed 
moderately severe/severely hearing impaired levels in the 
right ear and severe improving to mild in the left ear.  The 
middle ear function was abnormal indicating no tympanic 
membrane movement in either ear, with larger ear canal volume 
in the right ear.  Word recognition was noted to be excellent 
bilaterally at very loud levels above conversational speech.  
The veteran had very reduced dynamic range and often 
complained that sounds were uncomfortably loud for him, 
causing excruciating ear pain.  Additionally, significant 
conductive components were measured in both ears and it was 
found to be worse in the right ear.  The examiner also noted 
that in comparison with audiometric data from 1999, air 
conduction thresholds had significantly deteriorated in both 
ears, but was worse in the right ear.  The VA examiner 
diagnosed moderately severe/severe mixed hearing loss in the 
right ear and severe improving to mild mixed hearing loss in 
the left ear.  

III.  Legal Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2003).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of these service-connected disabilities.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.  

The Board first recognizes that the veteran argues that he 
has other symptoms, namely problems with vertigo, balance and 
earaches, and that based on such symptoms he believes a 
higher rating should be assigned.  In that regard, however, 
the Board emphasizes that the decision before it at this time 
is limited to the questions of the propriety of the 
percentage evaluations assigned to service-connected tinnitus 
and hearing loss.  The questions of whether service 
connection is warranted for additionally referenced disorders 
and whether a higher rating is warranted for the veteran's 
separately service-connected residuals of otitis media have 
been referred to the RO for appropriate action.  As such 
matters are not within the Board's jurisdiction at this time, 
and, insofar as they are not inextricably intertwined with 
the issues on appeal, they will not be further discussed 
herein.

A.  Entitlement to an Increased Rating for Bilateral Tinnitus

The veteran is currently in receipt of a 10 percent 
disability rating for his bilateral tinnitus, the maximum 
rating for tinnitus under 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  No higher rating is warranted for the veteran's 
tinnitus by application of Diagnostic Code 6260 and there is 
no other diagnostic code under the Rating Schedule that is 
more appropriate for rating this disability.  Therefore, the 
law is dispositive of the claim.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

Additionally, while the veteran has not argued that he is 
entitled to separate 10 percent evaluations for each ear, the 
Board notes that under law, VA's Rating Schedule contemplates 
that tinnitus (like a number of other conditions listed in 
the Rating Schedule) is but a single disability, whether one 
or both ears are involved, and that separate ratings per ear 
are not permitted.  See VAOPGCPREC 2-2003 (May 14, 2003), 
published at 68 Fed. Reg. 25,822 (2003); 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (Prior 
and subsequent to June 13, 2003).  Specifically, 38 C.F.R. § 
4.87, Diagnostic Code 6260, Note (2) as revised effective 
June 13, 2003, sets out:

[a]ssign only a single evaluation for 
recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in 
the head.

38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) as amended 
and published at 68 Fed. Reg. 25,822, 25,823 (May 14, 2003).  
The intended effect of the amendments were to codify a long-
standing VA practice by clarifying that recurrent tinnitus 
will be assigned only a single 10-percent evaluation whether 
it is perceived in one ear, both ears, or somewhere in the 
head.  68 Fed. Reg. at 25,822.



The Board recognizes that, in general, all disabilities, 
including those arising from a single disease entity, are 
rated separately, and all disability ratings are then 
combined in accordance with 38 C.F.R. § 4.25 (2003).  See 
Wanner v. Principi, 17 Vet. App. 4 (2003).  However, 
governing regulations also provide that the evaluation of the 
same "disability" or the same "manifestations" under 
various diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).  
Upon consideration of 38 C.F.R. § 4.25(b), the Board finds 
that tinnitus cannot be considered two separate disabilities 
merely because it is perceived to affect two ears.  As the 
General Counsel opinion makes clear, the disease entity of 
"tinnitus" has but one symptom, namely the perception of 
sound in the brain without acoustic stimulus.  Due to the 
fact that tinnitus does not produce separate and distinct 
symptoms, the assignment of separate ratings for the right 
and the left ear is not appropriate.  VAOPGCPREC 2-03, p. 3.  
The Board observes that precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).

The Board has also considered whether the case should be 
referred for extra-schedular consideration, even though such 
basis for increase was not raised by the veteran.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2003).  In this case, the veteran has 
not indicated that he missed time from work due to his 
tinnitus, nor does the record reflect any recent or ongoing 
hospitalizations for this disability.  Rather, the medical 
evidence shows that any objective manifestations of the 
veteran's tinnitus are exactly those contemplated by the 
schedular criteria.  In sum there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.



B.  Entitlement to a Compensable Rating for a Bilateral Mixed 
Hearing Loss Disability

Ratings of bilateral hearing loss range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
rating schedule has established eleven auditory acuity 
levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI (2003).  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA, in exceptional cases as 
described in 38 C.F.R. § 4.86, and Table VII, as set out in 
the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional 
pattern of hearing loss occurs when the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86(a).  

In order to establish entitlement to a compensable rating for 
hearing loss, it must be shown that certain minimum levels of 
the combination of the percentage of speech discrimination 
loss and average pure tone decibel loss are met.  

The April 2003 VA hearing evaluation establishes pure tone 
threshold averages of a 64 decibel loss in the right ear and 
a 44 decibel loss in the left ear with a speech recognition 
ability of 96 percent in the right ear and 100 percent in the 
left ear.  As reflected in this hearing evaluation, the 
veteran has an exceptional pattern of hearing impairment in 
the right ear, as his pure tone thresholds at 1000, 2000, 
3000, and 4000 Hertz are each 55 decibels or more.  38 C.F.R. 
§ 4.86(a).  

The above-cited audiometry test results equate to level V 
hearing in the right ear under Table VIA, as used in 
exceptional patterns of hearing impairment, and level I 
hearing in the left ear under Table VI.  38 C.F.R. § 4.85.  
Applying the percentage ratings for hearing impairment found 
in Table VII, level V hearing in the right ear and level I 
hearing in the left ear warrants a noncompensable rating.  
38 C.F.R. § 4.85.  The Board notes that there is no competent 
medical evidence indicative of a worsened level of hearing in 
either ear.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2003).  In this case, the veteran has 
not indicated that he missed time from work due to his 
bilateral mixed hearing loss disability, nor does the record 
reflect any recent or ongoing hospitalizations for this 
disability.  Rather, the medical evidence shows that any 
objective manifestations of the veteran's bilateral mixed 
hearing loss disability are exactly those contemplated by the 
schedular criteria.  The Board recognizes the veteran's 
arguments as to his difficulties hearing, however, the 
percentage ratings under the Rating Schedule are themselves 
representative of the average impairment in earning capacity 
resulting from diseases and injuries and that 38 C.F.R. § 4.1 
(2003) specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  In this case there is no indication in the 
record that the average industrial impairment from the 
veteran's hearing loss disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.



In arriving at the decision herein the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, the preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable rating for a 
bilateral mixed hearing loss disability.  As such, that 
doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2003).


ORDER

A rating in excess of 10 percent for bilateral tinnitus is 
denied.

A compensable rating for a bilateral mixed hearing loss 
disability is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



